Citation Nr: 0932029	
Decision Date: 08/26/09    Archive Date: 09/04/09

DOCKET NO.  07-03 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received in order 
to reopen a claim for entitlement to service connection for 
hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1965 to August 
1976

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2006 rating decision rendered by the 
Lincoln, Nebraska Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2004, the RO denied service connection for 
hypertension, claimed as high blood pressure.  The Veteran 
did not appeal.  In May 2006, the Veteran requested that his 
claim for service connection be reopened and in August 2006 
the RO determined that new and material evidence had not been 
received to reopen the claim.  Regardless of the RO's 
determination on the matter of reopening the Veteran's claim 
for service connection, that decision is not binding on the 
Board, and the Board must decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. 
Brown, 4 Vet. App. 239, 244 (1993) (holding that Board 
reopening is unlawful when new and material evidence has not 
been submitted).  


FINDINGS OF FACT

1.  Service connection for hypertension was denied by an 
unappealed July 2004 final rating decision.

2.  The additional evidence received since the July 2004 RO 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection.




CONCLUSIONS OF LAW

1.  The July 2004 RO decision which denied service connection 
for hypertension is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claim of service connection for hypertension.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2008).

Prior to the adjudication of the Veteran's claim, a letter 
sent in May 2006 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kent v. 
Nicholson, 20 Vet. App. 1, 9-10 (2006) (holding that VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and the evidence and 
information that is necessary to establish entitlement to the 
underlying claim).  The Veteran was notified of the basis for 
the prior denial of his claim and of evidence that was needed 
to reopen his claim.  He was also notified of the evidence 
that was needed to substantiate his claim; what information 
and evidence that VA will seek to provide and what 
information and evidence he was expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the Veteran's service, VA and private treatment 
records have been obtained and associated with the claims 
file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was not afforded a VA examination in connection with his 
claim.  See 38 C.F.R. § 3.159(c)(4).  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  An examination and opinion, however, are not 
required unless and until there is new and material evidence 
to reopen the claim.  38 C.F.R. § 3.159(c)(4)(iii).  The 
Board concludes that an examination, in connection with the 
Veteran's claim, is not warranted.  In this regard, the Board 
is denying the request to reopen that claim.

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim, any questions as to 
the appropriate disability rating or effective dates to be 
assigned are rendered moot and no further notice is needed.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen his claim and of 
the evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

New and Material Evidence 

In this case, the Veteran contends that his hypertension is 
related to service.  Specifically, he claims that he 
developed hypertension between October 1968 and May 1971 
while working as an intelligence agent.  He reported that his 
work assignments, coupled with mounting family 
responsibilities, caused his high blood pressure and 
hypertension.  See March 2007 lay statement.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  

Regulations provide that certain chronic diseases, such as 
cardiovascular-renal disease, including hypertension will be 
considered to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  See 38 C.F.R. §§ 3.307, 3.309.   In order 
for the presumption to apply, the evidence must indicate that 
the disability became manifest to a compensable (10 percent) 
degree within one year of separation from service.  See 38 
C.F.R. § 3.307.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999).

However, before reaching the merits of the Veteran's claim, 
the Board must first rule on the matter of reopening of the 
Veteran's claim.  That is, the Board has a jurisdictional 
responsibility to consider whether it is proper for the claim 
to be reopened.  Jackson v. Principi, supra; Barnett v. 
Brown, supra.  

As noted above, service connection for hypertension was 
denied by the RO in July 2004.  There was no appeal of this 
rating decision, and it became final.  Therefore, the laws 
and regulations governing finality and reopening of a 
previously disallowed claim are pertinent in the 
consideration of the current claim on appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2008).  

Under pertinent law and VA regulations, as interpreted by the 
Court, the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  Because the July 2004 rating 
decision is the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the Veteran's claim for service connection 
should be reopened and readjudicated.  Evans v. Brown, 9 Vet. 
App. 273, 282-83 (1996).  If new and material evidence is 
presented with respect to a claim which has been disallowed, 
the Board shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Gustus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Gustus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]nothing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the July 2004 final 
rating decision included service treatment records, private 
treatment records from 1976 to 2004, and VA treatment records 
from 1977 to 1987.

Service treatment records show no evidence of treatment for 
or diagnosis of high blood pressure or hypertension.  On 
separation examination in August 1976, the Veteran's blood 
pressure was reported to be 120/80.  Post-service VA and 
private treatment records show multiple occasions of 
treatment for high blood pressure and hypertension beginning 
1986.  The Veteran was afforded a VA examination in April 
1977; his blood pressure was reported to be 134/80.  However, 
the records make no connection between the Veteran's high 
blood pressure or hypertension and service.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, the July 2004 RO decision denied the 
Veteran's claim because there was no evidence of record that 
the Veteran's hypertension occurred in or was caused by 
service.  

The evidence of record since the July 2004 final rating 
decision includes VA treatment records from 2004 to 2006, 
private treatment records from 1999 to 2006, a May 2006 note 
from Dr. A. H.; and a May 2006 letter from R.L., U.S. Air 
Force, Ret'd.    

The private and VA treatment records show multiple treatment 
records for cardiac problems including hypertension and 
atrial fibrillation.  In a May 2006 note, Dr. A. H. reported 
that high blood pressure increases the risk of atrial 
fibrillation.  In a May 2006 statement, R.L. indicated that 
as a former Security Operations agent for the U.S. Air Force 
during the same period as the Veteran, he could vouch for the 
Veteran's exposure to the medical conditions eventuated from 
this type of service; he did not specify which disabilities 
he was referring to in his statement.  However, the records 
indicated no connection between the Veteran's hypertension 
and service.

The additional medical records, while "new" to the extent 
that they were not previously of record, are not "material" 
in that they do not offer any probative evidence showing that 
the Veteran's current hypertension is related to service.  
The evidence previously considered by the RO in 2004 included 
the Veteran's reported history of hypertension, service 
treatment records showing no evidence of treatment for 
hypertension or high blood pressure, and post-service 
treatment records for hypertension many years after service, 
but provided no evidence of a nexus between the current 
hypertension and the Veteran's military service.  The Board 
acknowledges the note written by Dr. A. H., but finds that 
the letter is not material because it does not connect the 
Veteran's hypertension to service; rather it connects the 
Veteran's hypertension to his atrial fibrillation.  
Therefore, it does not substantiate the Veteran's claim.  
Furthermore, there is no treatment for or diagnosis of 
hypertension until 1986, nearly 10 years after service.  See 
April 1977 VA examination report; see September 1986 private 
treatment record.  The more recent medical records show 
continuous treatment for hypertension since 1986; however, 
there is again no competent evidence suggesting a link 
between the current diagnosis, shown many years after 
service, and the Veteran's military service.  Thus, while the 
recent treatment records showing a diagnosis of hypertension 
are considered new evidence, they are not considered material 
because they are merely cumulative of prior evidence in that 
they provide no nexus opinion relating hypertension to 
service.  Thus, such evidence is neither new nor material, 
and is insufficient to reopen the Veteran's claim.

While the Veteran contends that his current hypertension is 
related to the stress he experienced working as an 
intelligence agent in service, he is not competent to offer a 
medical opinion, and such statements do not provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  There is no 
competent medical opinion of record relating the Veteran's 
current hypertension to service.  Thus, the Board finds that 
the evidence received since the July 2004 prior final rating 
decision does not raise a reasonable possibility of 
substantiating the claim of service connection for 
hypertension.

As a whole, the additional evidence is not both new and 
material.  The evidence of record at the time of the July 
2004 rating decision showed current treatment for 
hypertension, but failed to demonstrate a relationship 
between the Veteran's hypertension and service.  The 
additional evidence of record received since the 2004 rating 
decision is duplicative in that it shows treatment for 
hypertension, but does not relate that disability to service.  
Therefore, the Board finds that the additional evidence is 
not new and material.  Accordingly, a basis to reopen the 
claim of service connection for hypertension has not been 
presented.  

The Veteran remains free, of course, to apply to reopen his 
claim at any time with the RO, especially if he obtains 
medical evidence showing that his hypertension is related to 
active military service.  





ORDER

The application to reopen the claim for service connection 
for hypertension is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


